Citation Nr: 1747470	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for thoracolumbar spine arthritis (back disability).

2.  Entitlement to service connection for left knee arthritis, to include as secondary to a back disability. 

3.  Entitlement service connection for right knee arthritis, to include as secondary to a back disability. 


REPRESENTATION

Veteran represented by:	 Penelope Gronbeck, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1973 to May 1975. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Waco, Texas (RO), which denied the benefits sought on appeal. 

In August 2015, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board remanded the claims on appeal in March 2016 to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent treatment and providing the Veteran with a new VA examination in conjunction with his claims. 


FINDINGS OF FACT

1.  The Veteran's current back disorder, to include degenerative disc disease, was first diagnosed decades after his separation from service, and the preponderance of competent evidence of record is against a finding that is etiologically related to his period of service, to include in-service complaints of low back pain.

2.  The competent evidence of record establishes that the Veteran had a bilateral knee disorder which clearly and unmistakably existed prior to his period of service.

3.  The medical evidence clearly and unmistakably shows that the Veteran's pre-existing bilateral knee disorder was not permanently aggravated beyond the natural progression of the disease during his period of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for thoracolumbar spine arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for left knee arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for right knee arthritis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in March 2011 and April 2016 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).   His claims were most recently re-adjudicated in an August 2016 supplemental statement of the case (SSOC).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned Veterans Law Judge in August 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The record shows compliance with the March 2016 Board remand directives.  The records show that the Veteran's VA treatment records were updated.  An April 2016 letter advised the Veteran of the evidence needed to support award of service connection on a secondary basis.  The 2016 VA examination and medical opinion reports are adequate.  No further action is required and the Board may proceed with adjudication of the claims.  See Stegall v. West, 11 Vet. App. 268 (1998).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

2.  Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back Disorder 

The Veteran seeks entitlement to service connection for back disorder.  The Veteran believes that his current diagnosed back disorder is related to his service.  He reports that he suffered injury to his back from a fall in November 1973.  He also reported that his back disorder is a result of the physical nature of his duties as combat engineer, which included lifting bridge parts, building bridges, and driving a truck.  The Veteran reports that he has continued to experience low back pain since his period of service.  See an October 2009 statement in support of the case, statements recorded in a March 2011 report of contact, as well as testimony from an August 2015 Board hearing transcripts. 

The Veteran's service personnel record, DD 214, shows that his primary specialty was as a Combat Engineer, with a related civilian occupation listed of Construction Worker.

The Veteran's service treatment records show that shortly after his entrance into service, in November 1973, he presented with complaints of low back pain from a fall injury.  It was noted that an x-ray of the spine was negative for abnormalities.  Range of motion testing and straight left test were performed, and the Veteran was returned to duty.  Subsequent service treatment records are absent of any complaint, treatment, or diagnosis of chronic back problems.  The Veteran's May 1975 examination prior to separation does not show any problems involving his spine, and the Veteran denied any recurrent back pain on the associated report of medical history. 

Post-service medical records starting in 2008 show the Veteran complained of low back pain following a slip and fall injury.  He was assessed with lumbosacral strain.  X-ray films of the lumbar spine dated in March 2009 reflected findings of severe degenerative disc disease at L5-S1 and T11-12.  The Veteran was afforded a VA spine examination in June 2011, and at that time, the Veteran reported a history of longstanding low back pain which had significantly worsened in 2009.  The VA examiner found that based on the findings from clinical evaluation and x-ray films, the Veteran had a current diagnosis of degenerative disc disease of the lumbar spine, severe.  The VA examiner also provided a medical opinion on the etiology of the Veteran's claimed back disorder, but the Board previously determined that the medical opinion was inadequate and it will not be discussed herein. 

During the August 2015 Board hearing transcript, the Veteran testified that he injured his back from a fall during basic training.  He stated that he sought medical treatment for low back pain, but he wanted to continue with service so he "just dealt with the pain."  See Board hearing transcript, page 9.  The Veteran testified that his VA medical provider said to him that his "injuries could be from when I got injured" in service and also that "if you hurt your back, the older you are now I'm sure arthritis has set upon them injuries."  See Id, page 11.  The Veteran further testified that his post-service occupation involved manual labor construction and truck driving. 

In July 2016, the Veteran underwent another VA spine examination.  The examination report shows that that the Veteran had a current diagnosis of degenerative arthritis of the lumbar spine.  The VA examiner reviewed the claims folder, and noted that the Veteran's service treatment records showed he sought treatment for back pain following a fall injury in November 1973, but there was no evidence of chronic back disorder at that time or during the remainder of the Veteran's period of service.  The VA examiner further noted that the Veteran's post-service treatment records showed that he sought treatment for lumbar strain following a slip and fall injury in 2008 and x-ray film dated in March 2009 showed findings of severe degenerative disc disease.  The Veteran reported that he had experienced chronic low back pain since his period of service and it had progressively worsened over the past 10 to 15 years.  The Veteran complained of low back pain with radicular symptoms down his lower extremities.  The VA examiner also noted that the Veteran reported that his post-service occupation included construction worker, truck driver, and janitorial services.  

Based on a review of the claims folder, the 2016 VA examiner concluded that it was less likely than not that the Veteran's current back disorder is related to any in-service disease, event or injury, to include injury from an in-service fall in November 1973.  The VA examiner noted that although the Veteran sought treatment for back complaints following injuries from a fall, clinical evaluation and x-ray were negative for spine abnormality and the Veteran was able to return to duty.  In addition, the VA examiner noted that none of the subsequent service treatment records showed evidence of a chronic back disorder.  The Veteran had a normal spine evaluation at the time of his May 1975 examination prior to separation.  The VA examiner further noted that the first medical evidence of back problems comes in 2008, which is 35 years after the Veteran's separation from service and following a 2008 slip and fall injury.  The VA examiner found that there was no evidence of chronicity of back problems since the Veteran's military service.  

The Veteran seeks entitlement to service connection for his claimed back disorder.  Again, in order to support an award of service connection, there must be evidence of a current disability that is etiologically related to the Veteran's period of service.  

The medical evidence of record establishes that the Veteran has current disability involving his thoracolumbar spine, to include degenerative arthritis.  See VA and private treatment records, as well as the VA examination reports dated in July 2016. 

In the instant case, there is no evidence to suggest that the degenerative changes noted in the Veteran's thoracolumbar spine manifested to such a degree within one year of his separation from service.   In fact, the post-service medical evidence does not document such changes in the thoracolumbar spine until 2009.  Here, the medical evidence of record does not show that the Veteran's current back disorder, to include degenerative arthritis, first manifested in service, at separation, or until three decades after his discharge from active service.  Service connection based on a presumptive basis for chronic diseases (arthritis) which manifest to a compensable degree within one year of separation from service has not been shown.  In addition, the criteria for the establishment of service connection based upon the incurrence of an in-service disease have not been satisfied.   See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

With respect to in-service injury, the Veteran's service treatment records showed that he suffered a fall injury in November 1973 and the Board finds that the Veteran's reports of physical wear and tear while performing his duties as combat engineer are consistent with his service.  As such, the Board will discuss whether the competent evidence of record demonstrates element (3), nexus or relationship, between the current diagnosed disorder and the Veteran's period of service.

Here, there is no favorable medical nexus opinion of record that supports such a medical link between the Veteran's claimed back disorder and his period of service, to include in-service fall.  Rather, 2016 VA examiner provided a medical conclusion that heavily weighs against the Veteran's claims on a direct basis.  The VA examiners concluded that it was less likely than not that the Veteran's current back disorder was incurred in or related to an injury during his period of service, to include the fall. 

In support of this medical conclusion, the VA examiner noted that a review of the Veteran's service treatment records did not show any treatment or diagnosis of chronic back problem.  The VA examiner specifically noted that the Veteran was not assessed with back disorder at the time of his in-service fall or as a result of such injury at any time during his period of service.  Moreover, the post-service medical evidence did not show the Veteran had chronic disorder until decades after his period of service.  

There is no medical opinion to the contrary to the VA examiner's medical opinion. 

As noted in the legal criteria above, under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third service-connection element for certain chronic diseases, including arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    Arthritis is listed as chronic condition.

The Board acknowledges that the Veteran has asserted that he has experienced symptoms of arthritis in his back continuously since his period of service.  The Veteran complained of low back pain at the time of in-service fall injury, but none of the subsequent service treatment records show complaints of back-related problems.  In addition, when he was separated from service, he specifically denied any history of recurrent back pain.  The Board finds this evidence recorded in conjunction with evaluation of the Veteran during service to have more probative value than his current recollections.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, after assessing the lack of in-service documentation of complaints of chronic back problems, the Board finds the Veteran's current assertions are not credible.

Moreover, the Board finds that any lay report of continuity of symptoms is outweighed by the VA examiner's medical opinion that his current back disorder is not related to his period of service.  The medical opinion is based on a review of the claims folder, and included consideration of the Veteran's reported medical history. 

The Board has considered the Veteran's own statements which suggest that his arthritis is associated with his period of service.  While the Veteran is competent to describe his symptoms, as a layperson he and the appellant are not competent to determine the cause of arthritis in his shoulders.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  This is especially true when the statements are compared to the comprehensive analysis provided by the VA examiner. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a thoracolumbar spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. Â§ 5107 (West 2014); 38 C.F.R. Â§ 3.102 (2016); Gilbert, supra.
Arthritis of the Left and Right Knees 

In this case, the Veteran seeks entitlement to service connection for arthritis in his right and left knees.  He contends that his current bilateral knee problems first manifested during his period of service and it is related to his period of service.  He denies having any chronic knee problems prior to his enlistment into service.  

A review of the Veteran's November 1973 examination prior to enlistment shows that the Veteran's bilateral lower extremities, including his knees, were evaluated as normal and he denied any history knee problems on the associated report of medical history.  The Veteran was considered fit for military service.  

Service treatment records dated in February 1975 show that the Veteran presented with history of pain in his knees for the past 18 years, which had worsened in the past two to three years.  The Veteran reported that his knees get stiff when it is cold outside and he suffers from throbbing knee pains.  He denied any instability.  Clinical evaluation showed evidence of tenderness on palpation.  The Veteran was diagnosed with knee pain of an unknown etiology.  He was instructed to return for x-rays of the knees, but if completed, those results are not available.   

Post-service VA medical evidence starting in 2009 shows the Veteran complained of diffused joint pain, including in both knees.   September 2009 VA x-rays of the knees showed evidence of degenerative arthritis, bilaterally.  A December 2009 VA rheumatology consultation report shows that the Veteran provided a history of multiple joint pains, including in his knees, for the past ten years.  He reported that the pain first manifested in his spine and then spread to his other joints.  He described the pain as radiating from his back down into his legs. The Veteran also reported a past history of right knee surgery for a gunshot wound in 1989.  The Veteran was assessed with degenerative arthritis of knees and longstanding diffused arthralgia. 

A June 2011 VA examination report shows an assessment of degenerative arthritis of the both knees.  The VA examiner noted that the Veteran reported a history of bilateral mechanical knee pain that was originally intermittent in nature but had progressively worsened since 1975.  He now experiences daily bilateral knee pain, stiffness, and pseudo patellar symptoms.  He reported only conservative treatment, to include physical therapy.  The VA examiner provided a medical opinion on the etiology of the Veteran's claimed bilateral knee disorder, but the Board previously determined that the medical opinion was inadequate and it will not be discussed herein.
  
In July 2016, the Veteran underwent another VA examination in conjunction with his claim.  The examination report shows the Veteran has a current diagnosis of arthritis in both knees.  The VA examiner reviewed the claims folder, including the Veteran's service treatment records and post-service medical records.  The Veteran reported that he had experienced knee problems since his period of service and it had progressively worsened over the past 15 years.  The VA examiner noted that 2009 x-ray films showed findings of degenerative changes in both knees. 

Based on a review of the record, the 2016 VA examiner concluded that there was objective evidence in the service treatment records that clearly and unmistakably showed the Veteran had a pre-existing bilateral knee condition.  In support of this medical conclusion, the VA examiner noted that while enlistment examination was silent on for any knee problems, service treatment records in 1975 record a history of knee pain for the past 18 years and preceded military enlistment.  The VA examiner then concluded that there was clear and unmistakable evidence that the Veteran's pre-existing bilateral knee condition was not permanently aggravated by his period of service.  In support of this medical conclusion, the VA examiner noted that although the Veteran complained of bilateral knee issues in February 1975, his separation examination performed three months later showed a normal evaluation and he denied any history of knee problems on the associated report of medical history.  The VA examiner further noted that after his separation from service, the Veteran worked for 37 years in several physically demanding jobs without recorded knee indents.  The VA examiner found that this evidence supported the finding that the Veteran's bilateral knee disorder had not permanently worsened beyond the natural progression of the disease as a result of his military service.  The VA examiner concluded that the Veteran's current arthritis of his right and left knee was considered a result of the natural progression of the disease that existed prior to his enlistment into service. 

Initially, the Board notes that the Veteran's November 1973 entrance physical examination report shows his knees were evaluated as normal and there were no defects discovered.  As no abnormality was recorded on the Veteran's enlistment physical, he is presumed to have been in sound condition unless there is evidence that clearly and unmistakably shows that the Veteran had a knee condition which existed prior to service.  In this case, the Board concludes that it does.  

Again, the February 1975 service treatment records show that the Veteran reported a history of pain in his knees from the past 18 years.   Although he denied a history of knee troubles at enlistment, subsequent service treatment record show the Veteran provided a pre-service history of bilateral knee pain.  Moreover, the July 2016 VA examiner concluded that the evidence documented in the Veteran's service treatment records clearly and unmistakably showed his bilateral knee condition existed prior to his enlistment into service.  

The July 2016 VA medical opinion is highly probative in that it is well-reasoned, based on current medical knowledge, and grounded in the facts that are specific to the Veteran's case.  Moreover, the VA examiner's conclusion has not been questioned by any competent evidence on the subject.  As such, this opinion is entitled to great weight.

The Board has considered the Veteran's lay assertions that he did not have any chronic knee problems or diagnosis prior to his enlistment into service.  He reports that he first experienced bilateral knee problems during his period of service.  See August 2015 Board hearing transcript, page 4.  The Veteran, as a lay person, is competent to report what comes to him through his senses, and he is able to competently report the onset symptoms such as chronic low back problems.  See Layno v. Brown, 6 Vet. App. 465 (1994).   Here, the Board does not doubt the Veteran's reports regarding the onset of his chronic knee problems.  However, the July 2016 VA examiner found that the Veteran's reports of knee problems prior to service followed by the complaints of progressively worse knee problems that lead to a chronic condition was consistent with the progression of degenerative arthritis in his knees.  Based on the Veteran's reported history of the progression of his problems, as well as the medical evidence of record, the VA examiner concluded that this evidence clearly and unmistakably demonstrated his bilateral knee condition existed prior to his enlistment into service. 

To the extent that the Veteran believes that his previous knee problems prior to his enlistment are wholly different from the symptomatology currently associated with his current bilateral knee disorder, is not competent evidence.  The Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular spinal disorder, as this is not something that a lay person can readily perceivable, but rather requires knowledge of the internal workings and pathology of the respiratory system.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the service treatment records suggest that the Veteran bilateral knee symptomatology existed prior to service, and the VA examiner, in an uncontradicted medical opinion, concluded that the evidence of record clearly and unmistakably showed that the Veteran's bilateral knee disorder existed prior to service based on the nature and extent of symptoms he reported experiencing prior to service as well as evidence of pre-service treatment.  As such, the Board concludes that the evidence of record clearly and unmistakably establishes the fact that the Veteran's bilateral knee disorder existed prior to his period of service.

As noted, the Veteran's enlistment examination did not disclose a pre-existing bilateral knee condition, and he was therefore presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  However, the evidence has established that the Veteran's bilateral knee disorder clearly and unmistakably existed prior to service.  Thus, the issue on appeal becomes whether it is clear and unmistakable that the Veteran's pre-existing bilateral knee disorder was not aggravated during service.  38 U.S.C.A. § 1111. 

Here, the July 2016 VA examiner addressed the question of aggravation.  Based on a comprehensive review of the claims folder, the July 2016 VA examiner concluded that the Veteran's bilateral knee disorder was clearly and unmistakably not aggravated beyond the natural progression of the disease by his period of service.  The examiner noted that the Veteran's knees were evaluated as normal on his separation examination only three months after he sought treatment for knee pain, and he denied any history of knee troubles on the associated report of medical history.  The VA examiner further noted that following his separation from service, the Veteran was employed for 37 years in physically demanding jobs without incident.  The July 2016 VA examiner found that the Veteran's reports of knee problems prior to service followed by the complaints of progressively worse knee problems that lead to a chronic condition was consistent with the progression of degenerative arthritis in his knees.  The VA examiner concluded that based on a review of the evidence record, there was clear and unmistakable evidence the pre-existing bilateral knee condition was not aggravated beyond the natural progression of the disease by the Veteran's period of service. 

When rendering this opinion and providing rationale to support it, the VA examiner was fully aware of the Veteran's reported medical history and considered his reports in conjunction with a review of the medical evidence.  Thus, the Board finds the VA examiner's 2016 opinion to be highly probative evidence and entitled to great weight.  Additionally, the examiner's opinion is not contradicted by any medical evidence.  It is therefore found to be the most probative evidence of record.

While the Veteran has expressed his belief that his bilateral knee disorder was the result of his period of service, either by way of in-service injuries, he is not medically qualified to render an opinion as to whether his current bilateral knee disorder was permanently aggravated beyond its natural progression by his military service.  See Jandreau, 492 F. 3d at 1372.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.  

As described, the evidence of record shows clearly and unmistakably shows that the Veteran had a bilateral knee condition which existed prior to service, and the evidence clearly and unmistakably establishes that the pre-existing bilateral knee disorder was not permanently aggravated by the Veteran's military service.  As such, the presumption of soundness has been rebutted and the Veteran's claim for service connection for left knee and right knee disorders are denied.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Finally, as indicated in the framing of the issues above, the Veteran has contended in the alternative that his bilateral knee disabilities should be awarded service connection on the basis that they are secondary to his back disability.  As found above, however, service connection must be denied for the Veteran's back disability.  As such, a claim of secondary service connection based upon such disability is without merit.  The claim must be denied.  


ORDER

Entitlement to service connection for thoracolumbar spine disorder is denied. 

Entitlement to service connection for arthritis of the left knee is denied. 

Entitlement to service connection for arthritis of the right knee is denied. 





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


